Cooley, J.
The relator was prosecuting attorney for the county of Barry, for the years 1879 and 1880, having been elected at the general election of 1878. At the October session of the board of supervisors for the year 1878 the salary of this office was fixed at seven hundred dollars. This was done under section 535 of the Compiled Laws, which provided that “ the prosecuting attorneys shall severally receive such compensation for their services as the board of supervisors of the proper county shall, by an annual salary or otherwise, from time to time, order and direct.” In their action the board did not. declare the length of time the salary should stand thus fixed, but it had been customary to fix it annually.
In 1879 the Legislature enacted “ That the annual salaries of all salaried county officers, which are now or may be hereafter by law fixed by the board of supervisors, shall be fixed by said board on or before the 31st day of October prior to the commencement of the term of such officers, and the same shall not be increased or diminished during the term for which such officers shall have been elected or appointed.” Pub. Acts, 1879, p. 148. If this act was applicable to the cases of those then in office, it would not have been competent for the board again to fix the salary for the office in question previous to their October session, 1880.. The board nevertheless, in October, 1879, assumed to act upon the subject and to increase the salary by $100, but at an adjourned *24meeting in January this action was rescinded. The questions arising on this application are: First, whether the board had any power to act upon the subject in 1879, and if so, then second, whether the action taken in that year was not conclusive.
It is insisted on behalf of the relator that the act of 1879 was not intended to apply to the cases of incumbents, but was plainly meant for the cases of subsequent appointments and elections, and that its operation is retrospective if applied otherwise. Reliance is then placed upon the general principle that statutes shall not be given a retrospective -operation unless their terms plainly require it: Harrison v. Metz 17 Mich. 377; Clark v. Hall 19 Mich. 356. But we do not think the act of 1879, if applied to the case, is in any sense retrospective. The salary was then fixed only for the time being, and the board at discretion might change it; and the only effect of the statute would be to take away the power to fix “ from time to time ” and require it to be done once for all, for the whole term. There is no doubt whatever ■of the power of the Legislature to do this. The fixing of a salary does not constitute a contract between the county and its officer; and the legislative authority is ample so far as .salary is not already earned by the performance of services, except when otherwise provided by the Constitution: Butler v. Pennsylvania 10 How. 402, 416; Conner v. New York 2 Sandf. 355, 369; s. c. 5 N. Y. 285. Nor does it make any difference that a part of the duties of the office .are duties to the State rather than to'the county; the county authority having been given full power in respect to compensation.
We are of opinion that the Legislature intended the act to apply at once, as soon as it should become a law. No doubt it is open to a different construction, but this seems to us the one that is most natural, and there is no impolicy and no injustice in the act thus applied that should make us hesitate in accepting it.
The conclusion is that the writ prayed for must be denied.
The other Justices concurred.